Citation Nr: 1143994	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for anxiety neurosis with episodic depression.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the right knee.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the matter was later transferred to the Louisville, Kentucky RO, which has certified the current issues for appeal.  

The issues of entitlement to an evaluation in excess of 70 percent for anxiety neurosis with episodic depression and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease and osteomalacia of the left knee has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee has been limited, at most, to 115 degrees with extension to zero degrees.

2.  The Veteran's degenerative joint disease and osteomalacia of the right knee has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee has been limited, at most, to 115 degrees with extension to zero degrees.  

CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).

2.  The criteria for evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2006.  

VA has obtained the Veteran's service treatment records, VA records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology and severity of his knee disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It was predicated on a substantial review of the record and medical findings and considered the Veteran's complaints, symptoms and history.  Furthermore, as discussed below, the reported clinical findings are sufficient to rate the Veteran's bilateral knee disabilities under the appropriate rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 U.S.C.A. §38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Analysis

By way of background, the Board notes that the Veteran was afforded a VA examination of the knees in April 2005, which was considered in an unappealed May 2005 rating decision.  At that time, the Veteran complained of pain in each knee and then wore soft elastic braces for support and took medication for pain.  There was no history of hospitalization and the examiner did not find that any assistive aids were needed for walking.  He had no functional limitations on standing or walking.  There was no deformity, giving way or instability.  Stiffness was noted, but there was no weakness or any episodes of dislocation, subluxation or locking.  There was no effusion and the conditions did not affect motion.  There were no flare-ups or inflammation.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing, loss of bone, inflammatory arthritis, or ankylosis.  

Examination showed crepitus and painful movement of both knees.  Active flexion against gravity and passive flexion were from zero to 115 degrees, with pain beginning at this end range.  Extension was to zero degrees.  There was no additional limitation of motion on repetitive use.  X-rays showed mild osteoarthritis of the knees, with no fracture or bone destruction identified.  The examiner found no significant effects on the Veteran's occupation, but severe effects on recreation, moderate effects on exercise and mild effects on chores and shopping.  The examiner felt that the conditions precluded the Veteran from participating in sports. 

In an unappealed May 2005 rating decision, the RO considered the April 2005 examination report and denied a higher evaluation.   Thereafter, in March 2006 the Veteran submitted a statement seeking higher evaluations for his service connected knee disabilities.  

Of record is an April 2006 consultative examination report related to the Veteran's claim for SSA disability benefits.  At that time, the Veteran complained of constant pain in his knees, which seemed to be worse at night and with exertion.  The Veteran offered his observations of snapping and popping sounds from the knees, as well as a sensation of giving way.  He wore knee braces for comfort and to assist with stability.  He had taken medication in the past, but was not taking any medication at the time of the examination.  

Examination showed that the Veteran was in no distress.  His gait and station were within normal limits.  With respect to the musculoskeletal system, no joint deformities, erythema, or warmth was noted.  The Veteran was wearing bilateral Ace bandage wraps on his knees, as well as bilateral knee braces.  However, the examiner observed that the Veteran had no difficulty walking around the clinic, or getting on or off of the examining table by himself.  He was able to heel-to-toe walk and get into, and out of, a squatting position without difficulty.  Bilateral flexion and extension were normal.  Lower extremity muscle strength was 5/5.  No neurologic deficits were noted.  

Degenerative joint disease of the knees was assessed.  In terms of functional capacity, the SSA examiner, based upon the examination, found no physical evidence for significant restriction in the patient's tolerance for stooping, bending, reaching, sitting, standing, moving about, lifting, carrying, handling objects or traveling.  The examiner felt that no assistive devices were required for ambulation and noted that gross manipulation was within normal limits.  

In conjunction with his claim for higher evaluations, the Veteran was afforded a May 2006 VA examination.  In terms of history, the examiner noted that the Veteran had been prescribed knee sleeves since his last VA examination, which he used for prolonged standing or walking.  Otherwise, no new symptoms were noted or reported and the Veteran complained of pain in the knees from kneeling, crawling and prolonged standing with his prior job as a line cook.  

Examination showed that the Veteran walked with a normal gait.  There was no muscle weakness, atrophy, or spasm.  No joint swelling, effusion, or tenderness was exhibited.  There was no joint laxity, fracture residuals or ankylosis.  Flexion of the right knee was from zero to 135 degrees, as was flexion of the left knee.  The examiner noted significant crepitus bilaterally, but no pain with movement on range of motion testing.  There was no additional limitation of motion due to repetitive use of either knee joint due to pain, fatigue, weakness, or lack of endurance.  All extremities were normal.  Neurologic examination revealed normal coordination and orientation.  There was no motor loss or sensory loss.  Babinski's sign was negative (normal) on both sides.  Deep tendon reflexes were 2+ in both knees.  X-rays demonstrated mild osteoarthritis bilaterally, with no fracture or bone destruction identified.  

In a May 2006 letter, dated 10 days after the Veteran's VA examination, a VA physician authored a letter on the Veteran's behalf regarding the severity of his bilateral osteoarthritis of the knees.  The physician noted that the Veteran had been a patient of his for many years and that the Veteran's chronic knee pain caused difficulty standing for prolonged periods of time.  In this regard, the doctor felt that the Veteran was vocationally limited due to his arthritis and that any job that required extensive standing or squatting/kneeling would not be medically appropriate.

Initially, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for a higher evaluation for either knee.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In order to attain evaluations in excess of 10 percent for each knee, the criteria for such an evaluation must be met under either Diagnostic Code 5260 or 5261, which provide for evaluation of limitation of flexion and extension, respectively.  In this regard, the Board notes that the evidence, as outlined above, with consideration of the DeLuca factors, has never shown flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  At VA examination in April 2005, range extension of each knee was to zero degrees and flexion was limited to 115 degrees.  SSA examination in April 2006 showed a normal range of motion in each knee, and the most-recent VA examination in May 2006 showed flexion to 135 degrees and full extension to zero degrees in each knee.  Accordingly, as the evidence has never shown flexion limited to 30 degrees or less or extension limited to 15 degrees or more, evaluations in excess of 10 percent are not warranted.  Hart, supra.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for his disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral knee disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to these disabilities.  The Board notes that the Veteran obviously has some difficulty working because of his disabilities because of required long standing, squatting, etc.  However, the disability ratings currently assigned contemplate some industrial impairment, and there is nothing in the record which suggests that his disabilities markedly impact his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In closing, the Board notes that it has considered the May 2006 letter from the VA physician regarding the Veteran's bilateral knee disabilities and their effects on his ability to stand for long periods of time as well as squat and kneel.  The Board has certainly considered this letter, but finds that the more thorough VA examination reports more adequately portray the extent of the Veteran's disabilities.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).



ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and osteomalacia of the right knee is denied.


REMAND

In May 2006 the Veteran was afforded a VA psychiatric examination.  At this time, it was noted that the Veteran had last worked in November 2005, at which time he was terminated for threatening to bring a gun to work.  However, the Veteran reported that he had worked as a cook in April 2006 and also in May 2006.  The examination resulted in an assessment of polysubstance abuse (alcohol, marijuana, crack cocaine) and mood disorder, not otherwise specified.  The examiner felt that the Veteran was "able to work some," but concluded that it was "not reasonably possible to tell how much of this inability to work full-time is related to substance abuse and how much of it is due to his mental condition" and that the Veteran was "able to work at least part-time."  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The opinion insufficiently addresses whether there is any relationship between the Veteran's service-connected psychiatric disability and the Veteran's polysubstance abuse, as is suggested by the record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided).  Accordingly, it is inadequate to decide the present claims.  

Along these lines, it is noted that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).
For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The May 2006 opinion addressed the wrong standard.  As noted above, the question is not whether the Veteran is able to work in some capacity in spite of service-connected disability/ies, but rather whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disability/ies.  Accordingly, the examination is inadequate and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to address the current nature and severity of his service-connected psychiatric disorder.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected psychiatric disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

In setting forth all manifestations of the Veteran's service-connected psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater chance) that the Veteran's assessed polysubstance abuse disorder is either caused or aggravated by his service-connected psychiatric disability, currently claimed as anxiety neurosis with episodic depression.  In this regard, the examiner should describe all findings in detail that pertain to the service-connected psychiatric disability (see 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided)).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for an appropriate VA examination(s) for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his employment history and examine the Veteran thoroughly. 

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms and manifestations related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities (including polysubstance abuse, should it be determined not to be caused or aggravated by the service-connected psychiatric disability) should be not be considered in this determination.  38 C.F.R. § 4.14.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


